 In the Matter of MT.VERNON-WOODBERRY MILS, INC.'andTiFxTiLF,WORKERS UNION OF AMERICA,CIOCase No.10-C-1554.Decided October 18,194, 5.Mr. Dan M. Byrd, Jr.,for the Board.Messrs. John Wesley WeekesandMiurphy Candler, Jr.,of Decatur,Ga.,Mr. William Carvell Woodall,of Tallassee,Ala., andMr. R. T.Milner,of Wetumpka, Ala., for the respondent.Mr. Houston Troupe,of Huntsville,Ala., for the Union.Mr. Ben Grodsky,of counsel to' the Board.DECISIONANDORDERSTATEMENT OF TILE CASEUpon a first amended charge duly filed on November 10, 1944, by,Textile Workers Union of America, CIO,-herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Tenth Region (Atlanta, Georgia),issuedits complaint dated November 10, 1944, against-Mt. Vernon-Wood-berryMills, Inc., herein called the respondent, alleging that therespondent had engaged in and was engagingin unfairlabor practices,within the meaning of Section 8 (1) and (3) and Section 2 (6.) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served-upon the respplident-and,the, Union.With respect to the unfair labor practices, the complaintallegedin substance : (1) that on or about April 17, 1944, the respondent dis-charged Allen J. Manning and Herbert French, on or about April 20,1944, dischargedW. R. Mathis, and thereafter refused to reinstateManning and Mathis, because of their' union activity; (2) that on oraboutApril 20, 1944, the respondent reemployed Frenchand again'discharged him on or about June 3, 1944, because of his union activity;and (3). that since about April 1, 1944, the respondent vilified, dis-The spelling of the respondent's name in the complaint was corrected by motion madeat thehearing64 N. L.R. B., No. 53.294'0 MT. VERNOAT-WOODBERRY MILLS, INC.295paraged, expressed disapproval of the Union, interrogated its ' em-ployees concerning their union affiliations, urged, persuaded, threat-ened, and warned its employees to refrain from assisting, becomingmembers of or remaining members of the Union, and kept undersurveillance the activities of the Union or the concerted activities ofits employees for the purpose of self-organization or improvement ofworking conditions.On November 21, 1944, the respondent filed an answer, admitting,the discharges alleged but denying the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on December 7, 8, and 9, 1944,at Jordanville,,2 Alabama, before J. R. Hemingway, the Trial Exam-The Board andthe respondent were 'represented by counsel, and the Union by itsrepresentative.Full opportunity was afforded all parties to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing, the respond-ent moved to dismiss the complaint on the ground that the chargewas,not,signed,by a properly designated official of the Union and thatthe Union itself was not a proper party to the proceedings. The mo-tion was denied.At the conclusion of the heiiring, counsel for theBoard moved to amend the pleadings to conform to the proof as toformal matters, and the respondent's counsel moved to amend theanswer to conform to the proof regarding the discharges, concerningwhich there was some testimony that certain alleged dischargees hadquit rather than had been discharged.These motions were granted.During the course, of the hearing, the Trial Examiner made rulingson other motions and on objections to the, admissibility of evidence.The Board has reviewed the rulings and finds that no prejudicial errorwas committed. The Trial Examiner's rulings, insofar as they are notinconsistent with our findings and order below, are hereby affirmed.On March 7, 1945, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the respondent and theUnion.He found that the respondent had engaged in and was engag-.ing in certain unfair labor practices, within the meaning of Section 8(1) and (3) and Section 2 (6) and (7)'of the Act,,and recommendedthat the respondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act and that thecomplaint be dismissed as to the remaining allegations.Thereafter,2The notice of hearing stated that the hearing would be held in the Circuit Court Roomat, Tallassee,Alabama.The-correct name of the-room where the hearing was held isInferiorand MayorsCourt which is in Jordanville.a community adjoiningTallasseeAllpartieswere represented throughout the hearing' and no question was raised as to thesufficiency'of the notice 296DECISIONSOF NATIONALLABOR RELATIONS BOARD,the respondentfiledexceptions to the Intermediate Report and asupporting brief.OnJuly26, 1945, theBoard heard oral argument at Washington,D. C. The respondent appearedand participatedin the argument;the Union appeared but did not participate.,'The Board has considered the Intermediate Report, the respondent'sexceptions and brief,and the entire record in the case, and herebysustains the exceptions insofar as they are consistentwith the findingsof fact, conclusions of law,and order set forth below.Upon the entire record in the case, the Board makesthe following :FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENT-The respondent, a Maryland corporation, has its principal. officeand place of business at Tallassee, Alabama, where it is engaged in theManufacture, sale, and distribution of duck,-canvas, cloth,-cordage,and other cotton goods. Its annual purchases of raw cotton exceed$7,000,000, of which 75 percent is received from points outside theState''of Alabama.Its annual sales of finished products exceed $18,-000,000, of which more than 75 percent is shipped to points outside theState of Alabama.$We find that the respondent is engaged in commerce, within themeaning of the Act.AII. TILE ORGAN-IZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, adirntting to meDlber-ship employees of the respondent.III.' Ti 11.`':1LLEGED UNFAIIr LAIIOY."I'RtC'rICES'-In March and April 1944, the Union as engaged in an organiza-tional campaign at the respondent's mill.EmployeeHen J. Manningsigned an application for membership on March 23, 1944; employeeHerbert French, on April 12, 1944; and employee Wilmer R. Mathis,on April 10, 1944.All three were active thereafter in solicitingmemberships for the Union at the respondent's plant during workinghours and, according to their testimony, they, as well as other unionproponents, were closely watched during working hours-by Andrew-Golden, a second hand-.3The respondent either admitted in its ans-,i er to the Boards complaint or stipulatedto the foregoing farts.aA second hand is equivalent to a shift foremanGolden was a second hand in weaveroom number 2 where Heibert French.and Allen 'Manning were employed 'MT. 1ERNON-WOODBERRY MILLS, INC.297close observation of these employees constituted surveillance, withinthe meaning of Section 8 (1) of the Act.We do not agree. All ofGolden's activities in this respect were confined to working time andwere necessary and proper incidents of his supervisory position.Moreover, there is nobasisin the record for inferring, that such con-discourage self-organization among the employees.5On April 17, 1944, the respondent' discharged Manning and Frenchand on April 20, discharged Mathis and reemployed French as a newemployee to work in a department other than the one in which heformerly worked.On June 3, 1944, the respondent again dischargedFrench.The complaintallegesthat these discharges were violativeof the Act.The respondent asserts thatManning, a.loom. fixer, wasdischargedbecause heGolden testified thaton the day of Manning's discharge he noticed' that Manning wasoff the floor for- 40 minutes and that Manning had only fixed oneof the many looms he had been, instructed to repair.At the hearingbefore,the TrialExaminer,Manning admitted that he had gone tothe refreshment stand in the basement, and that, after returning tothe floor for a fewminutes,but claimed that at the tinges in question there was no emergencyrepair work to be performed 6The respondent asserts that French, a warpman, was discharged on'April,17,' because heused a smalldrag roller on a looun designed fora larger roller, leaving one of the looms requiring the shorter rollerwithout such roller.French did not deny using the short roller butexplained that the short roller was on the loom at the time he changedthe warp.With respect to his second discharge, the respondentassertsthat it was due to French's failure to keep up with the work. - Frenchadmitted that the work was piling up but explained that it was due tothe fact that the respondent ceased to supply himwith assistance, as ithad-previously done._The respondentmaintainsthat Mathis, aloom fixer, was,also dis-charged forcause.It appears from the record that on the day beforehis discharge,Mathis wasordered to check a number of loons making6The Trial Examiner found no evidence to support the other 8 (1) allegations of thecomplaint and recommended that the complaint be dismissed as to them6Golden claimed that there were several"flags" up indicatingneedfor immediate repairson loomsThe Trial Examiner found that Golden's testimony was exaggerated and notinconsistentwith Manning's because employee Sargent testifiedthat lie bad "flagged" aloom but then fixed it himself and removed the "flag "Manning had a check list of loomsrequiring attention,but this was not urgent work except insofar as the looms wouldproduce "seconds," which in this casethey did not'At the hearing, before the Trial Examiner the respondent also took the position thatFrench quit on April 17.However,we agree with the Trial Examiner that French wasthen discharged 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDseconds and, sometime later in the day,' his immediate supervisor,Peoples, in checking on Mathis' work, ' found that one of the loomswhich Mathis was supposed to have fixed was making imperfectcloth because a Stafford feeler knife was out of adjustment.$Thefollowing day, after inspecting the seconds produced by Mathis' looms,Peoples remonstrated with Mathis concerning his failure to fix 'thelooms.According to Peoples, Mathis replied that he "couldn't get to'the looms [yesterday] and I can't get to them today either" and useda vulgar expression toward Peoples.Thereupon, Peoples dischargedhim.The Trial Examiner concluded from the above circumstances andother evidence, not herein detailed, which'tends to cast-doubt uponthe respondent's asserted good faith, that these employees were notdischarged for the 'reasons assigned-by the respondent but rather be-cause of their union activities.While the respondent's summary andharsh treatment of these employees, who as skilled and competentworkmen had been in its employ for a .number of 'years," raises astrong' suspicion of discrimination, we are unable to fiiid on the recordas a whole that their discharge was due to their union activities. Inreaching this 'conclusion we are persuaded in part by th,6 fact, that thereis no substantial evidence of anti-union animus by the respondent andthat French was reemployed at a time when his union activity wasknown to the respondent.'Upon the basis of-the entire record; we find, contrary to the TrialExaminer;'that the respondent has not engaged in unfair labor prac-tices,within the meaning of Section 8 (1) and (3) of the Act.Weshall accordingly, dismiss the complaint in its entirety.Upon the basis of_the foregoing findings of fact and upon the en-tire record in the case, the Board makes the following :`CONCLUSIONSOF LAW1.The operations of the respondent, Mt. Vernon-Woodberry Mills,'Inc., constitute commerce and affect commerce, within the meaning ofSection 2 (6) and (7) of the Act.2.TextileWorkers Union of America-,C. 'I. O., is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.'3.:The respondent has not engaged, in unfair labor practices asalleged in the complaint, within the meaning of Section 8 (1) and (3)of'the Act.adjustment only several minutes before it was discovered-by Peoples.Manning worked for the respondent for 11 years ; French, foi over 7 years and Mathis,for over 14 years'I MT. VERNON-WOODBERRY MILLS, INC.299ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint against Mt. Vernon-Woodberry Mills, Inc., Tallassee, Alabama,be, and -it?hereby: is, dismissed.